JUDGMENT

PER CURIAM.
This cause was considered on the record from the United States District Court and on the briefs and arguments of the parties. Black not having appealed the district court’s denial of his claim under the Due Process Clause of the Fifth Amendment to the Constitution, it is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed solely for the reasons stated in Black v. Snow, 272 F.Supp.2d 21, at 25-27 (D.D.C. 2003), denying Black’s claim under the Administrative Procedure Act and his petition for a writ of mandamus.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.